Motion, insofar as it seeks leave to appeal from the October 18, 1990 Appellate Division order denying reargument, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the *941meaning of the Constitution; motion, insofar as it seeks leave to appeal from the November 9, 1990 order of an Appellate Division Justice denying permission to appeal pursuant to CPL 460.20, dismissed upon the ground that no civil appeal lies to the Court of Appeals from the order entered in a criminal proceeding (CPLR 5602; CPL 450.90); motion for leave to appeal otherwise denied.